COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00190-CV


CHALIESE RIPPEY AND ALL OTHER                                   APPELLANTS
OCCUPANTS

                                        V.

CHASE HOME FINANCE, LLC                                            APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

      In two issues, Appellants Chaliese Rippey and all other occupants

(collectively, Rippey) appeal the county court’s forcible detainer judgment for

Appellee Chase Home Finance, LLC. We affirm.



      1
      See Tex. R. App. P. 47.4.
                               II. Forcible Detainer

      In her two issues, Rippey complains that the county court lacked

jurisdiction to hear the forcible detainer case, erred by excluding evidence of a

title dispute, lacked sufficient evidence to show that she received notice under

property code section 24.005(f), and abused its discretion by overruling her

objections to Chase’s evidence on notice.

      To prevail in a forcible detainer action, the plaintiff need not prove title but

only sufficient evidence of ownership to demonstrate a superior right to

immediate possession. Woods v. Pennymac Loan Servs., L.L.C., No. 02-12-

00301-CV, 2013 WL 4506776, at *2 (Tex. App.—Fort Worth Aug. 22, 2013, no

pet.) (mem. op.); Lugo v. Ross, 378 S.W.3d 620, 622 (Tex. App.—Dallas 2012,

no pet.). To establish a forcible detainer claim, Chase had to show that (1) it was

the property’s owner, (2) Rippey became a tenant at sufferance when the

property was purchased under the deed of trust, (3) Chase gave proper notice to

Rippey to vacate the premises, and (4) Rippey refused to vacate the premises.

See Brittingham v. Fed. Home Loan Mortg. Corp., No. 02-12-00416-CV, 2013
WL 4506787, at *1 (Tex. App.—Fort Worth Aug. 22, 2013, pet. dism’d w.o.j.)

(mem. op.) (citing Tex. Prop. Code Ann. § 24.002 (West 2000)); Elwell v.

Countrywide Home Loans, Inc., 267 S.W.3d 566, 568–69 (Tex. App.—Dallas

2008, pet. dism’d w.o.j.).




                                          2
A. The Record

      The record reflects that Rippey purchased the property at issue, 2108

Burnside Drive, in 2007. Chase subsequently purchased the property at a 2010

foreclosure sale and then filed an original petition for forcible detainer when

Rippey failed to vacate the premises.2

      On November 22, 2010, Rippey filed a motion to dismiss for lack of

jurisdiction in the justice court, complaining that she had filed a trespass to try

title suit and application for temporary restraining order in state district court; she

attached to her motion and “incorporated for all purposes” a copy of her

November 19, 2010 verified original petition filed in the district court. In her

verified original petition filed in the district court, Rippey stated that on September

28, 2010, she had learned that her house had been sold at a July 6, 2010

foreclosure sale and that “the first written notice that [her] house had been sold

was not sent to [her] until October 8, 2010, when she received a notice to vacate

the property.” It does not appear that the justice court ever ruled on Rippey’s

motion; it granted Chase’s petition, and when Rippey appealed to the county

court, the motion was filed as part of the county court’s record.

      After Rippey appealed to the county court, Chase filed a verified motion to

abate because it had removed Rippey’s state district court lawsuit to federal



      2
      Rippey was still living in the house at the time of the county court trial on
February 28, 2013.

                                          3
district court in cause number 4:10-cv-00937-Y. The county court granted the

abatement.

        In its February 4, 2013 motion to reopen the case and set it for trial, Chase

informed the county court that the federal court had entered an order on

December 7, 2011, granting an agreed motion to stay and administratively

closing the case due to Rippey’s bankruptcy; it attached a copy of this order to its

motion. The December 7, 2011 order states that the right to reopen the case

“shall continue until thirty (30) days after the related bankruptcy proceedings are

concluded.” Chase also attached the March 12, 2012 order of discharge from

the bankruptcy proceeding to its motion.        Chase asked the county court to

reopen the forcible detainer proceeding because more than thirty days had

elapsed since the conclusion of the bankruptcy proceeding and the right to

reopen the federally removed wrongful foreclosure action had expired.            The

county court granted Chase’s motion to reopen and set trial for February 28,

2013.

        On the date of the trial, Rippey filed another motion to dismiss for lack of

jurisdiction, again arguing that there was no jurisdiction because of the title

dispute she had filed in state district court that was now in federal district court.

Rippey stated in her motion, “As provided in Plaintiff’s Verified Original Petition

and Application for Temporary Restraining Order, Defendant in this action

disputes that she defaulted and that there is no landlord-tenant relationship, and

therefore, the justice court [sic] cannot determine the issue of immediate

                                          4
possession without also necessarily determining the owner of the property.”

[Emphasis added.] Rippey attached a copy of Chase’s notice of removal of her

state district court suit to her motion, incorporated it “for all purposes,” and sought

dismissal or abatement “until the ownership/title dispute is adjudicated by another

court having jurisdiction over the ownership/title dispute.”3      The county court

denied Rippey’s motion.

      At trial, Chase offered plaintiff’s exhibit 1 (the July 6, 2010 substitute

trustee’s deed) and plaintiff’s exhibit 2 (the November 2007 deed of trust),4 and

the county court admitted these exhibits without objection from Rippey. Rippey

objected when Chase offered plaintiff’s exhibit 3 (the October 8, 2010 notice-to-

vacate letters and proof of mailing)5 and Sharon Vaughn’s testimony to support



      3
        Rippey’s first amended petition in the federal court, available on the
federal case management system PACER, contains the same language as her
state district court petition with regard to learning on September 28, 2010, that
her house had been sold at a foreclosure sale on July 6, 2010, and that “the first
written notice that [her] house had been sold was not sent to [her] until October
8, 2010, when she received a notice to vacate the property.”
      4
       Section 18, paragraph 4 of the deed of trust states,

            If the Property is sold pursuant to this paragraph 18 [pertaining
      to foreclosure procedure], Borrower or any person holding
      possession of the Property through Borrower shall immediately
      surrender possession of the Property to the purchaser at that sale. If
      possession is not surrendered, Borrower or such person shall be a
      tenant at sufferance and may be removed by writ of possession.
      [Emphasis added.]
      5
      Exhibit 3 contains notice-to-vacate letters dated October 8, 2010, and
addressed to Rippey at 2108 Burnside Drive. They notify Rippey that her home
                                          5
the exhibit as a business record. The county court overruled Rippey’s objections

to Vaughn’s testimony and to exhibit 3 and admitted the exhibit.

      After Chase objected to Rippey’s testimony about the title dispute, her

attorney made an offer of proof in which he stated that Chase had told Rippey

that it would not foreclose while she was undergoing loan modification and then

failed to give her notice of intent to accelerate and notice of the foreclosure.

Rippey did not testify that she did not receive the October 8, 2010 notice to

vacate, and her attorney did not include that in his offer of proof. The county

court ruled that Chase had the appearance of title and granted possession of the

property to Chase.

B. Jurisdiction

      In her second issue, Rippey argues that the county court lacked jurisdiction

due to the title dispute and that it erroneously denied admission of evidence of

the title dispute. In her brief, she further states, “The lawsuit regarding title and

possession is pending in the United States District Court for the Northern District

of Texas, Fort Worth Division.”

      At the February 28, 2013 forcible detainer trial, Rippey’s counsel informed

the county court that he had not learned that the bankruptcy case had closed

“several months ago” until Chase’s counsel indicated that Chase wanted to move


was sold on July 6, 2010, and that if she failed to vacate the premises within
three days of delivery of the notice, a forcible detainer action would be filed
against her.

                                         6
for eviction. Rippey indicated that she planned to file a motion to reopen the

federal court case. The trial court denied Rippey’s motion for continuance.

      We have verified through PACER that federal court cause number 4:10-cv-

00937-Y was administratively closed on December 7, 2011, and that no further

action has been taken in the case. Based on the December 7, 2011 order, upon

her discharge from bankruptcy on March 12, 2012, Rippey had the right to

reopen the case “until thirty (30) days after the related bankruptcy proceedings

are concluded,” which ended April 11, 2012. Because Rippey did not do so, no

other lawsuit regarding the property—i.e., the “title” case—was pending in either

federal or state court at the time of the forcible detainer trial in the county court.6

      Further, there is a distinction between cases in which the issue of

immediate possession depends solely upon title, which would deprive the justice

court and county court of jurisdiction in a forcible detainer action, and cases in

which the issue of immediate possession can be determined based on the

existence of a post foreclosure landlord-tenant relationship, which provides an

independent basis to determine the issue of immediate possession without

      6
        Even if Rippey’s federal case had remained pending, a forcible detainer
action may be prosecuted concurrently with a dispute over the property in
another court because a judgment of possession in a forcible detainer action is a
determination only of the right to immediate possession and does not determine
the ultimate rights of the parties to any other issue in controversy relating to the
realty in question. Hong Kong Dev. Inc. v. Nguyen, 229 S.W.3d 415, 437 (Tex.
App.—Houston [1st Dist.] 2007, no pet.) (op. on reh’g) (stating that a forcible
detainer suit may run concurrently with an action in another court even if the
other action adjudicates matters that could result in a different determination of
possession from that rendered in the forcible detainer suit).

                                           7
resolving the issue of title. Rice v. Pinney, 51 S.W.3d 705, 712 (Tex. App.—

Dallas 2001, no pet.).     The trial court admitted the July 6, 2010 substitute

trustee’s deed and the November 2007 deed of trust, which provided that if the

property was sold in foreclosure and the borrower failed to immediately surrender

possession, he or she would become a tenant at sufferance who could be

removed by writ of possession. Therefore, the county court had a basis upon

which to find that Chase had a superior right to possession of the property

without being deprived of jurisdiction by the title issue or any wrongful foreclosure

issue in the federal case, even if it had still been pending, and did not abuse its

discretion by excluding evidence of the title dispute. See Villalon v. Bank One,

176 S.W.3d 66, 70–71 (Tex. App.—Houston [1st Dist.] 2004, pet. denied) (stating

that wrongful foreclosure issue was independent of county court’s immediate

possession determination based on landlord-tenant relationship established in

deed of trust); see also Bruce v. Fed. Nat’l Mortg. Ass’n, 352 S.W.3d 891, 893–

94 (Tex. App.—Dallas 2011, pet. denied) (holding that county court had

jurisdiction to issue the writ of possession when deed of trust contained provision

creating a landlord-tenant relationship, providing an independent basis for court

to determine immediate possession issue without resolving title issue); Dass, Inc.

v. Smith, 206 S.W.3d 197, 200 (Tex. App.—Dallas 2006, no pet.) (“A forcible

detainer action is dependent on proof of a landlord-tenant relationship.”). We

overrule Rippey’s second issue.



                                         8
C. Evidence

      In her first issue, Rippey complains that the trial court abused its discretion

by admitting plaintiff’s exhibit 3 (the October 8, 2010 notice-to-vacate letters and

proof of mailing) and Vaughn’s supporting testimony over her objections and that

the evidence is therefore insufficient to show that Chase gave her proper notice

to vacate. However, in Rippey’s verified original petition filed in the state district

court action, which she incorporated by reference in a pleading to the justice

court in this case, and in her pleadings in the federal court, Rippey stated that

she had received written notice to vacate the property on October 8, 2010.

      “Admissions in trial pleadings are judicial admissions in the case in which

the pleadings are filed; the facts judicially admitted require no proof and preclude

the introduction of evidence to the contrary.” In re A.E.A., 406 S.W.3d 404, 410

(Tex. App.—Fort Worth 2013, no pet.); see also Hous. First Am. Sav. v. Musick,

650 S.W.2d 764, 767 (Tex. 1983). A judicial admission is conclusive upon the

party making it, relieves the opposing party’s burden of proving the admitted fact,

and bars the admitting party from disputing it. A.E.A., 406 S.W.3d at 410 (citing

Hennigan v. I.P. Petroleum Co., 858 S.W.2d 371, 372 (Tex. 1993)). Further,

“[p]leadings in another case that are inconsistent with a party’s position in a

present case, unlike judicial admissions, are not always conclusive on the

admitter, but may be considered evidence which the admitter may explain,

contradict, or deny.” Louviere v. Hearst Corp., 269 S.W.3d 750, 754–56 (Tex.

App.—Beaumont 2008, no pet.); see also Velco Chems., Inc. v. Polimeri Europa

                                          9
Am., Inc., No. 14-03-00395-CV, 2004 WL 1965643, at *4–5 (Tex. App.—Houston

[14th Dist.] Sept. 7, 2004, no pet.) (mem. op.) (holding that appellant waived

objection   to   state   court   personal    jurisdiction   when   it   answered   and

counterclaimed in federal court without objecting to jurisdiction and that giving

conclusive effect to the admission was “consistent with the policy that a party

should not be allowed to prevail on its assertions after clearly negating those

assertions before a judicial tribunal”).

       Because Rippey’s judicial admissions are sufficient to show that she

received written notice to vacate the premises, we do not reach whether the

county court abused its discretion by admitting Chase’s exhibit 3 and Vaughn’s

supporting testimony. See A.E.A., 406 S.W.3d at 410; Brittingham, 2013 WL
4506787, at *1; see also Tex. R. App. P. 47.1. We overrule Rippey’s first issue.

                                      III. Conclusion

      Having overruled both of Rippey’s issues, we affirm the trial court’s

judgment.



                                                       /s/ Bob McCoy

                                                       BOB MCCOY
                                                       JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 13, 2014




                                            10